682 S.E.2d 391 (2009)
STATE of North Carolina
v.
Jeffrey Wayne AUSTIN.
No. 266P09.
Supreme Court of North Carolina.
August 27, 2009.
Richard Croutharmel, Apex, for Jeffrey Wayne Austin.
Joan M. Cunningham, Assistant Attorney General, for State.


*392 ORDER

Upon consideration of the petition filed on the 26th of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."